404 F.2d 332
Paul WOODS, Appellant,v.The STATE OF TEXAS, Appellee.
No. 26021.
United States Court of Appeals Fifth Circuit.
November 27, 1968.
Rehearing Denied December 18, 1968.

Paul Woods, pro se.
Crawford C. Martin, Atty. Gen. of Texas, Thomas F. Keever, R. L. Lattimore, Howard M. Fender, Asst. Attys. Gen., Houston, Tex., for appellee.
Before ALDRICH*, GODBOLD and DYER, Circuit Judges.
PER CURIAM:


1
Paul Woods, a prisoner of the State of Texas, appeals from the denial of his petition for habeas corpus. We affirm.


2
The appellant is serving a sentence of ninety-nine years for the offense of murder with malice. The judgment was affirmed upon direct appeal, Woods v. State, 152 Tex.Cr.R. 525, 215 S.W.2d 334 (1948), and the appellant has otherwise exhausted his state postconviction remedies.


3
The District Court appointed counsel for the appellant and held an evidentiary hearing on the merits of his contentions, at which the appellant and the two investigating officers testified. Habeas relief was denied with comprehensive findings of fact and conclusions of law.


4
The District Court held that appellant's oral inculpatory statement, given when he was arrested, was admissible in evidence; that the appellant was afforded the effective assistance of competent counsel at every material step of the proceedings until he expressly waived the assistance of counsel during his trial; and that there was no showing of denial of any federally-protected right in the state proceedings. We have examined the record, including the trial transcript, and are convinced that the District Court's judgment is correct. The District Court found there to be no merit in the specific contention that the referral of petitioner's case directly to a grand jury without a preliminary examining trial was not constitutionally permissible. We agree with that conclusion. Scarbrough v. Dutton, 393 F.2d 6 (5th Cir. 1968); Dillard v. Bomar, 342 F.2d 789 (6th Cir. 1965), and cases there cited; Burdick v. Allgood, 270 F.Supp. 614 (E.D.La.1967); Collins v. Beto, 245 F.Supp. 639 (S.D.Tex.1965).


5
Affirmed.



Notes:


*
 Of the First Circuit, sitting by designation